March 6, 1905. The opinion of the Court was delivered by
This is an appeal from an order of Judge Watts granting a motion to strike out certain allegations of the complaint. The question presented and the facts of the case are exactly the same as in the case of RudolphH. Weiters v. J.A. May et al., recently decided by this Court. For the reasons stated in that case, the order appealed from in this case should be reversed, in so far as it granted the motion to strike out, but in so far as the said order granted an extension of time to defendant in which to plead, answer or demur, it should be affirmed.
The judgment of the Circuit Court is therefore, reversed, in so far as it granted the motion to strike out.